DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 8-31-22.
Claims 161-186 are pending in the instant application.

Election/Restrictions
Claims 168-186 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-31-22.
Applicant’s election without traverse of Group I, claims 161-167, in the reply filed on 8-31-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 161-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in line 11 of claim 161, and in line 1, claim 162, what the term “when or wherein the subject is INHBE reference” represents.
Appropriate clarification is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 161-167 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for correlations between particularly described mutations in INHBE and cellular or population phenotypes, does not reasonably provide enablement for methods of treating any metabolic disorder in any subject as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are drawn to methods of treating a subject suffering from any metabolic disorder with a therapeutic agent that treats or inhibits any metabolic disorder comprising the steps of determining whether the subject has any Inhibin Subunit Beta E (INHBE) variant nucleic acid molecule encoding any INHBE predicted loss-of-function polypeptide by obtaining or having obtained a biological sample from the subject and performing or having performed a genotyping assay on the biological sample to determine if the subject has a genotype comprising the INHBE variant nucleic acid molecule, and when the subject is a INHBE reference then administering or continuing to administer to the subject the therapeutic agent that treats or inhibits the metabolic disorder in a standard dosage amount, and/or administering to the subject any INHBE inhibitor, and when the subject is heterozygous for a INHBE variant nucleic acid molecule, then administering or continuing to administer to the subject the therapeutic agent that treats or inhibits the metabolic disorder in an amount that is the same as or lower than a standard dosage amount, and/or administering to the subject an INHBE inhibitor, and when the subject is homozygous for an INHBE variant nucleic acid molecule, then administering or continuing to administer to the subject the therapeutic agent that treats or inhibits the metabolic disorder in an amount that is the same as or lower than a standard dosage amount; wherein the presence of a genotype having the INHBE variant nucleic acid molecule encoding an INHBE predicted loss-of-function polypeptide indicates the subject has a decreased risk of developing the metabolic disorder, which subject is INHBE reference, and the subject is administered or continued to be administered the therapeutic agent that treats or inhibits the metabolic disorder in a standard dosage amount, and/or is administered an INHBE inhibitor, which subject is optionally heterozygous for an INHBE variant nucleic acid molecule, and the subject is administered or continued to be administered the therapeutic agent that treats or inhibits the metabolic disorder in an amount that is the same as or lower than a standard dosage amount, and/or is administered an INHBE inhibitor, and which INHBE variant nucleic acid molecule optionally comprises any missense variant, splice-site variant, stop-gain variant, start-loss variant, stop-loss variant, frameshift variant, in-frame indel variant, or encodes a truncated INHBE polypeptide, and which therapeutic agent optionally comprises an antisense nucleic acid molecule that hybridizes to an INHBE mRNA, an siRNA that hybridizes to an INHBE mRNA, or  a shRNA that hybridizes to an INHBE mRNA.
The teachings in the art and in the specification: 
Roberts et al (Nature Reviews: Drug Discovery, Vol. 19, pages 673-694 (2020)) address the limitations of oligonucleotide delivery.  See page 673:
As of January 2020, ten oligonucleotide drugs have received regulatory approval from the FDA…  However, a major obstacle preventing widespread usage of oligonucleotide therapeutics is the difficulty in achieving efficient delivery to target organs and tissues other than the liver.  In addition, off-target interaction…, sequence and chemistry-dependent toxicity and saturation of endogenous RNA processing pathways… must also be carefully considered.

And on page 681

…[A] fully PS backbone 20mer oligonucleotide is in fact a racemic mixture of the 219 possible permutations (that is, more than half a million different molecules).  The physicochemical properties of each stereocenter are distinct in terms of hydrophobicity/ionic character, nuclease resistance, target affinity and RNase H activity…

[Emphases added] [Citations omitted].
Also see Damase et al (Frontiers in Bioengineering and Biotech., Vol. 9, article 628137, pages 1-24 (2021)) addressing the current challenges of nucleic acid delivery, e.g., at page13:
Targeted delivery is a major hurdle for effective RNA Therapeutics, a hurdle that must be overcome to broaden the application of clinical translation of this type of therapeutic.  Because mRNA is inherently unstable it requires delivery vehicles that will protect the cargo from RNAase degradation.  There is a need for novel delivery vehicles that will deliver the RNA drug to the site of therapeutic action facilitating the entry of the RNA drug into the cytoplasm where it may exert its effect…

[Emphasis added].
The specification teaches the following:
Figure 1 shows association of INHBE predicted loss-of-function (pLOF) variants with a favorable fat distribution (i.e., lower BMI adjusted WHR) in an exome sequencing analysis of over 525,000 people from multiple studies…

Figure 2 depicts a gene model for INHBE showing the location of pLOF variants (top panel) and the phenotypic distribution of BMl-adjusted WHR in carriers of each variant…

Figure 3 shows the in silico predicted functional consequences of the INHBE c.299- 1G:C (12:57456093:G:C) splice variant…

 Figure 4 shows the wild type INHBE protein sequence (top; SEQ ID NO:8) and the in silico predicted protein sequence for the c.299-1G:C acceptor splice variant (bottom; SEQ ID NO:8 showing change in non-highlighted region). Figure 5 shows Chinese hamster ovary (CHO) cells experiments for the ¢.299-1G>C 5 variant. The variant occurs in the splice acceptor site for the first and only splice junction In the INHBE gene …  In CHO cells, the c.299-1G>€ variant results in the expression of a lower molecular weight variant which is present in call lysates but not in the media, consistent with a loss-of-function…  Figure 6 shows associations of INHBE pLOF variants with body fat and lean mass, percentage and body-surface adjusted indices as measured by electrical bioimpedance in 423,418 participants from the UKB study. Figure 7 shows INHBE expression patterns across tissues (left) and liver cell-types (right)…

Figure 8 shows liver MRNA expression of INHBE is upregulated in patients with steatosis and nonalcoholic steatohepatitis (NASH) compared to individuals with normal liver in bariatric surgery patients from GHS. In the top panel, the Figure shows liver mRNA expression levels of INHBE in transcripts per million (TPM; a normalization of RNA molecules  for every 1 million molecules detected in a certain experiment) in patients with normal liver (control), steatosis of the liver (simple steatosis) and nonalcoholic steatohepatitis (NASH). 
Example 1: Loss of Function in INHBE is Associated with a More Favorable Fat Distribution and Protection Against Type 2 Diabetes in Humans.  An exome-wide association analysis for fat distribution, measured by the waist-to-hip circumference ratio adjusted for body mass index (BMI-adjusted WHR), was performed.  BMl-adjusted WHR is a measure of body fat distribution independent of overall adiposity.  For each gene in the genome, associations with BMI-adjusted WHR for the burden of rare predicted loss-of-function genetic variants (pLOF variants with alternative allele frequency15 [AAF] <1%) were estimated. In this analysis, the burden of rare (AAF<1%) predicted loss-of-function (pLOF) variants in INHBE was associated with a more favorable fat distribution (i.e., ,lower WHR adjusted for BMI; see, Figure 1 and Figure 2) at the exome-wide level of statistical significance (p<3.6x10°’, corresponding to a Bonferroni correction for the number of tests). Table 6 shows results of associations with fat distribution for pLOF variants in20 INHBE in 285,605 European ancestry participants in the UKB cohort (associations with BMI-adjusted WHR; genetic exposure is the burden of pLOF variants with AAF < 1%). INHBE pLOF were strongly associated with lower BMI-adjusted WHR (see, Table 6). This statistically significant association was further replicated in a meta-analysis of additional data including a second tranche of UKB data (over 140,000 European ancestry participants) and over 95,000 admixed American participants from the MCPS study (see, Figure 1).Table 6: INHBE gene-burden association result for BMI adjusted WHR…

Table 7 shows the association of INHBE pLOF with BMI-adjusted WHR in European ancestry individuals from the UK Biobank study stratified by sex. … The association of INHBE pLOF variants with lower BMI-adjusted WHR was similarly strong in men and women15 included in this analysis.  Among pLOF variants in INHBE, the variant with the strongest association with BMI-adjusted WHR was a c.299-1G>C (12:57456093:G:C according to GRCh38/hg38 human genome assembly coordinates) mutation, predicted to affect the intron 1 acceptor splice site shortening exon 2 by 12 nucleotides at the 5’ end (see, Figure 3 and Table 8) and result in an in-frame deletion within the pro-domain of the INHBE protein (see, Figure 4).

Table 8 shows the predicted effect of the variant 12:57456093:6:C on splicing of5 the INHBE gene.in Chinese hamster ovary (CHO} cells, the c.299-1G>C splice variant was expressed  and was found to result in a lower molecular weight protein that is not secreted outside the cell, indicating a loss-of-function (see, Figure 5).pLOF variants in INHBE were associated with larger hip circumference, higher arm10 and leg fat mass, suggestive of greater ability to store calories in peripheral adipose tissue (see, Figure 6 and Table 9).

Table 9: Association of pLOF genetic variants in INHBE with adiposity phenotypes meta-analyzed across the UKB, Geisinger Health System (GHS) and MCPS studies. Table 9 shows the association of INHBE pLOF with BMI, waist circumference, and hip circumference. …  Rare pLOF variants in INHBE were also associated with protection against type 2 diabetes in humans. It was also found that INHBE pLOF variants were associated with lower risk of type 2 diabetes (T2D)….  constituting the first evidence linking LOF in INHBE with type 2 diabetes in humans.

Table 10 shows the association with T2D for pLOF variants in INHBE from an analysis of the UK Biobank (UKB), Geisinger Health System (GHS), and Mexico City Prospective study (MCPS) populations. The results show that, within each study population, INHBE pLOF variants were associated with lower risk of T2D and this was confirmed in a meta-analysis which combines results across all three study populations.  Furthermore, INHBE pLOF variants were associated with a favorable metabolic profile in an analysis across multiple cohorts (see, Table 11; genetic exposure is the burden of INHBE pLOF variants with AAF < 1%), including lower HbA1c, ALT, triglycerides and LDL-C2 and higher HDL-C.

Table 11: Association of pLOF genetic variants in INHBE with metabolic meta-analyzed across the UKB, GHS and MCPS studies. Table 11 shows the association of INHBE pLOF variants with a range of metabolic phenotypes as estimated in a meta-analysis of the UKB, GHS, and MCPS study populations….  In addition, INHBE pLOF variants were associated with reduced liver inflammation indices…

Table 12 shows the association of INHBE pLOF variants with a range of liver imaging phenotypes in European ancestry individuals from the UK Biobank study population. The results show that INHBE pLOF variants are associated with lower levels of ECF and cT1 which are measures of liver inflammation…  It was additionally investigated whether INHBE pLOF variants were associated with liver histopathology phenotypes in 3,565 bariatric surgery patients from the GHS cohort who underwent exome sequencing and a perioperative wedge biopsy of the liver.  There were only three carriers for pLOF variants in INHBE in that set, but carrier status was associated with lower nonalcoholic fatty liver disease activity score (see, Table 13), a measure of the severity of liver disease at biopsy that sums steatosis, lobular inflammation and ballooning grades …

.Table 13: Association with lower nonalcoholic fatty liver disease activity score:
Finally, it was found that a common variant near INHBE (12:57259799:A:C;rs7966846; AAF, 0.28) is associated with higher liver expression levels of INHBE mRNA … in over 2,000 participants to GHS who underwent a liver biopsy as part of bariatric surgery). It was also found that the 12:57259799:A:C variant is associated with higher BMl-adjusted WHR, triglycerides and risk of type 2 diabetes. The expression raising allele C was associated with higher BMI-adjusted WHR…, higher triglycerides…, higher T2D risk …  (see, Table 14). This shows that genetically-determined overexpression of INHBE is associated with higher metabolic disease risk, while a loss of function is associated favorable metabolic profile and lower diabetes risk…

Table 14: Association of an INHBE eQTL, 12:57259799:A:C, with various metabolic phenotypes in the UKB and GHS cohorts.  The association of 12:57259799:A:C with triglyceride levels, WHR, BMI, and T2D risk was studied in all European ancestry participants from the UK Biobank and GeisingerHealth studies. The results show that 12:57259799:A:C was significantly associated with higher triglyceride levels and higher BMl-adjusted WHR; in addition, there was an association with higher T2D risk.  

Example 2: INHBE is Highly Expressed in Human Hepatocytes and its Expression was Upregulated in Patients with Steatosis and Nonalcoholic Steatohepatitis…

The association of 12:57259799:A:C with triglyceride levels, WHRadjBMI, and T2Drisk was studied in all European ancestry participants from the UK Biobank and GeisingerHealth studies. The results show that 12:57259799:A:C was significantly associated with higher triglyceride levels and higher BMl-adjusted WHR; in addition, there was an15 association with higher T2D risk.

 A total of 52 subjects had their whole-body Dixon MRI manually annotated into six different classes of fat: upper body fat, abdominal fat, visceral fat, mediastinal fat, gluteofemoral fat and lower-leg fat… 

Rare coding variants in INHBE associated with BMl-adjusted WHR showed highly consistent associations with visceral-to-gluteofemoral fat ratio at MRI, a refined measure of fat distribution, in a subset of 38,880 people (i.e., ~6% of the discovery sample) who had undergone a whole-body MRI in UKB (see, Table 15). There was a nominally-significant association with lower MRI-defined visceral-to-gluteofemoral fat ratio for INHBE pLOF variants in the subset of UKB with MRI data…

[Citations omitted] [Emphases added].
The examples provided in the instant specification, of correlations between the particularly characterized mutations and cellular or population phenotypes, are not representative or correlative of the ability to properly deliver any nucleic acid to a subject, or of the ability to treat any metabolic condition in a subject, as instantly claimed.
 In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide specific and reliable nucleic acid delivery to any cell in any subject, or treat any metabolic disorder in a subject.  Since the specification fails to provide the requisite guidance for the delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.  
For these reasons, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 161-167 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (PLOS ONE, pages 1-20 (March 29,2018)) and Hashimoto et al (Cell Reports, Vol. 25, pages 1193-1203 (2018)), the combination in view of 
The claims are drawn to methods of treating a subject suffering from any metabolic disorder with a therapeutic agent that treats or inhibits any metabolic disorder comprising the steps of determining whether the subject has any Inhibin Subunit Beta E (INHBE) variant nucleic acid molecule encoding any INHBE predicted loss-of-function polypeptide by obtaining or having obtained a biological sample from the subject and performing or having performed a genotyping assay on the biological sample to determine if the subject has a genotype comprising the INHBE variant nucleic acid molecule, and when the subject is a INHBE reference then administering or continuing to administer to the subject the therapeutic agent that treats or inhibits the metabolic disorder in a standard dosage amount, and/or administering to the subject any INHBE inhibitor, and when the subject is heterozygous for a INHBE variant nucleic acid molecule, then administering or continuing to administer to the subject the therapeutic agent that treats or inhibits the metabolic disorder in an amount that is the same as or lower than a standard dosage amount, and/or administering to the subject an INHBE inhibitor, and when the subject is homozygous for an INHBE variant nucleic acid molecule, then administering or continuing to administer to the subject the therapeutic agent that treats or inhibits the metabolic disorder in an amount that is the same as or lower than a standard dosage amount; wherein the presence of a genotype having the INHBE variant nucleic acid molecule encoding an INHBE predicted loss-of-function polypeptide indicates the subject has a decreased risk of developing the metabolic disorder, which subject is INHBE reference, and the subject is administered or continued to be administered the therapeutic agent that treats or inhibits the metabolic disorder in a standard dosage amount, and/or is administered an INHBE inhibitor, which subject is optionally heterozygous for an INHBE variant nucleic acid molecule, and the subject is administered or continued to be administered the therapeutic agent that treats or inhibits the metabolic disorder in an amount that is the same as or lower than a standard dosage amount, and/or is administered an INHBE inhibitor, and which INHBE variant nucleic acid molecule optionally comprises any missense variant, splice-site variant, stop-gain variant, start-loss variant, stop-loss variant, frameshift variant, in-frame indel variant, or encodes a truncated INHBE polypeptide, and which therapeutic agent optionally comprises an antisense nucleic acid molecule that hybridizes to an INHBE mRNA, an siRNA that hybridizes to an INHBE mRNA, or  a shRNA that hybridizes to an INHBE mRNA.
Sugiyama et al (PLOS ONE, pages 1-20 (March 29,2018)) (see IDS filed 6-28-22) teach INHBE to previously identified as a putative hepatokine with gene expression in the liver that positively correlates with insulin resistance and body mass index (BMI) in humans.  Sugiyama also teaches that IHNBEE expression increased in livers of db/db mice, a type 2 diabetes rodent model.  Sugiyama teach the targeting and inhibition of INHBE using siRNA, which lead to suppression of body weight gain, attributable, according to the authors, to diminished fat rather than lean mass.  Sugiyama teaches the possible role of INHBE in altering the whole body metabolic status when insulin resistant, obese conditions are present (see esp. the abstract and introduction, pages 1-2, Fig. 1 on page 9, Fig. 4 on page 12, Figs. 5 and 6 on pages 14 and 15).
Hashimoto et al (Cell Reports, Vol. 25, pages 1193-1203 (2018)) (see IDS filed 6-28-22) teach that activin E is secreted peptide encoded by the INHBE gene, is a member of TGF-B superfamily, and predominantly expressed in the liver.  Hashimoto teaches that adipose tissue plays a vital role in regulating whole body energy metabolism, where white adipose tissue (WAT) function as an energy storage depot, and brown adipose tissue (BAT) is an energy dissipation depot.  Hashimoto teaches that Activin E is a peptide that activates the thermogenic program in adipose tissues and improves sensitivity to insulin, where transgenic mice expressing Activin E exhibit induced emergence of beige adipocytes and activated brown adipocytes, stimulating thermogenesis and improving insulin sensitivity.  Hashimoto also teaches the disruption of INHBE or Activin E inhibited cold induced thermogenesis and diet induced obesity.   (See esp. the text on  pages 1198-1199, and  Fig. 1 on 1194). 
It would have been obvious to target INHBE for inhibition and treatment of metabolic conditions including obesity and diabetes type 2 because the prior art disclosed INHBE’s role in energy metabolism and pathologies including diabetes type 2 and obesity, as illustrated in the combined teachings of Hashimoto and Sugiyama.  One would have reasonably expected that overexpression of INHBE leads to body weight gain and that inhibition of INHBE provides treatment for diabetes and obesity, relying on the prior art teachings of Sugiyama and Hashimoto.  
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 168-186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 21-23, 25, 34-39, 46, 53,60, 76, 161, 162 of copending Application No. 17/549,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of treating a metabolic disorder comprising inhibiting INHBE.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
10-25-22
/JANE J ZARA/Primary Examiner, Art Unit 1635